DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/18/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “smoothly” in claim 1 is a relative term which renders the claim indefinite. The term “smoothly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The curved shaped of the curved lumen sidewalls is rendered indefinite as no definition or basis for any specific surface detail has been provided. The term “smooth” may or may not refer to a specifically engineered surface profile involving, for example, peak to valley height comparisons, symmetry and measured sharpness. What range equates to a “smooth” surface may vary and as applicant’s disclosure provides no definition for the term, one having ordinary skill in the art cannot ascertain the metes and bounds of the claim. As such, this claim shall be examined as best understood.
Claims 2-13 are also rejected under 35 USC 112(b) due to being dependent from claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lowry et al. (US Pub No 2009/0057447 A1) in view of Jouillat (US Pat No 5,931,386).
Re claim 1, Lowry et al. show a spray nozzle insert (Fig. 5) configured to generate a swirled spray with improved rotating or angular velocity w, resulting in smaller sprayed droplet size, comprising:
a cup-shaped nozzle body (302) having a cylindrical inner side wall surrounding a central longitudinal spray axis and a circular closed end wall (303);
an outlet orifice or exit aperture coaxial (Fig. 7, 709) with said central spray axis passing through said end wall;
a dynamic fluid circuit defined in an inner surface of said end wall (303), said fluid circuit including first, second and third circumferentially spaced inwardly tapered power nozzles (707) terminating in a central interaction region (708) surrounding said exit aperture (709), said power nozzles (707) being equally spaced around said interaction region (708) and having respective longitudinal aiming axes offset with respect to said exit aperture (709), whereby fluid under pressure introduced into said fluid circuit flows along said power nozzle (through 707) into said interaction region (708) to generate a fluid vortex which exits said exit aperture (709) as a swirled spray (abstract).
Lowry et al. does not show a curved lumen sidewall, wherein the curved lumen sidewalls of said power nozzles are each smoothly curved around an enlarged end region near an inner surface of said nozzle wall toward the interaction region.
However, Jouillat show a spray nozzle insert configured to generate a swirled spray including first, second and third circumferentially spaced power nozzles (Fig. 4, 125) each including a curved lumen sidewall (113) wherein the curved lumen sidewalls of said power nozzles are each smoothly curved around an enlarged end region (113) near an inner surface of said nozzle wall (122) toward the interaction region (124).
Therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the motivation to have the power nozzles of Lowry et al. include a curved lumen sidewall as shown in Jouillat to feed the vortex channels with fluid in an optimal manner without creating headloss before the inlets thereto (Jouillat – col. 5, lines 17-29).
Re claim 2, Lowry et al. as modified by Jouillat show the longitudinal axis of each of said first, second and third circumferentially spaced inwardly tapered power nozzles (Lowry - Fig. 7, 707) intersects said interaction region (Lowry - 708) at an acute angle of attack with respect to a line tangent to the interaction region at the point of intersection (Lowry - paragraph 0026).
Re claim 3, Lowry et al. as modified by Jouillat disclose each of said first, second and third power nozzles has an angle of attack in the range of 30-50° (Lowry - paragraph 0026).
Re claim 4, Lowry et al. as modified by Jouillat disclose said dynamic fluid circuit has a constant depth (Pd) from 0.2mm to 0.5 mm (Lowry - paragraph 0033).
Re claim 5, Lowry et al. as modified by Jouillat disclose said central interaction region is circular and has a selected interaction region diameter (IRd) (Lowry - paragraph 0031);
wherein each power nozzle has a selected power nozzle width at its intersection with said interaction region (Lowry - paragraph 0024), and wherein said selected power nozzle width (Pw) is selected to provide an offset factor (Pw/IRd) of 0.2 to 0.5 (Lowry teaches a Pw including 0.3mm and a IRd including 1mm which would be an offset factor, Pw/IRd of 0.3).
Re claim 6, Lowry et al. as modified by Jouillat show each power nozzle (Lowry - Fig. 7, 707) tapers smoothly inwardly from an enlarged region toward a narrow outlet region at the interaction region (Lowry - 708) to accelerate fluid flow.
Re claim 7, Lowry et al. as modified by Jouillat disclose said power nozzles and said interaction region have a substantially constant depth Pd (Lowry - paragraph 0025) and wherein each said power nozzle has a minimum width Pw at its narrow outlet region at its intersection with said interaction region (Lowry - paragraph 0025).
Re claim 8, Lowry et al. as modified by Jouillat disclose said interaction region is circular with a diameter IRd (Lowry - paragraph 0031) which is in the range of two (2) to five (5) times the power nozzle outlet width Pw (Lowry - paragraph 0024) to provide an offset factor Pw/IRd of between 0.20 and 0.50 (Lowry teaches a Pw including 0.3mm and a IRd including 1mm which would be an offset factor, Pw/IRd of 0.3).
Re claim 9, Lowry et al. as modified by Jouillat show the longitudinal axis of each of said power nozzles (Lowry - Fig. 7, 707) intersects said interaction region (Lowry - 708) at an acute angle of attack with respect to a line tangent to the interaction region at the point of intersection (Lowry - paragraph 0026).
Re claim 10, Lowry et al. as modified by Jouillat disclose each power nozzle has an angle of attack of 40° (Lowry - paragraph 0026).
Re claim 11, Lowry et al. as modified by Jouillat show said power nozzles and said interaction region of said dynamic fluid circuit are defined by a continuous wall (Lowry - Fig. 5, 305) substantially perpendicular to said end wall (Lowry - 303).
Re claim 12, Lowry et al. as modified by Jouillat show said interaction region (Lowry - Fig. 7, 708) is generally circular and coaxial with said exit aperture (Lowry - 709).
Re claim 13, Lowry et al. as modified by Jouillat show said nozzle incorporates a single dynamic fluid circuit leading to a single exit aperture (Lowry - Fig. 7, 709) coaxial with said nozzle side wall (Lowry - Fig. 5, 302), and wherein said power nozzles (Lowry - 707) are spaced equally around the exit aperture (Lowry - 709).
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752